Case 13-28865        Doc 71     Filed 10/18/18     Entered 10/18/18 09:48:15          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28865
         John E Eberhardt
         Dorothy K Eberhardt
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/19/2013, and was converted to chapter 13 on 09/19/2013.

         2) The plan was confirmed on 12/05/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/06/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $118,142.50.

         10) Amount of unsecured claims discharged without payment: $75,627.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28865      Doc 71       Filed 10/18/18    Entered 10/18/18 09:48:15                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $42,495.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $42,495.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,970.94
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,970.94

 Attorney fees paid and disclosed by debtor:               $4,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                Secured             0.00          0.00             0.00           0.00        0.00
 BECKET & LEE LLP               Unsecured         440.44        473.55           473.55          80.95        0.00
 COLLEGE ASSIST                 Unsecured           0.00          0.00             0.00           0.00        0.00
 COMMERCE BANK NA               Unsecured      1,035.00       1,054.15         1,054.15        180.19         0.00
 COMMERCE BANK NA               Unsecured     11,996.00     12,066.84        12,066.84       2,062.63         0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured      4,954.00       5,014.45         5,014.45        857.14         0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured      9,292.00       9,292.10         9,292.10      1,588.33         0.00
 LVNV FUNDING                   Unsecured      4,280.00       4,330.37         4,330.37        740.21         0.00
 LVNV FUNDING                   Unsecured      8,177.00       8,579.73         8,579.73      1,466.57         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      7,030.00       7,030.02         7,030.02      1,201.67         0.00
 PYOD                           Unsecured      2,329.00       2,379.61         2,379.61        406.76         0.00
 PYOD                           Unsecured      6,413.00       6,637.89         6,637.89      1,134.64         0.00
 TARGET CARD SERVICES           Unsecured         404.50           NA               NA            0.00        0.00
 US BANK                        Unsecured      8,073.00            NA               NA            0.00        0.00
 BANK OF AMERICA                Unsecured     10,045.00            NA               NA            0.00        0.00
 BANK OF AMERICA                Unsecured      3,547.00            NA               NA            0.00        0.00
 CAPITAL ONE                    Unsecured      6,418.00            NA               NA            0.00        0.00
 TOYOTA MOTOR CREDIT CORP       Secured       32,335.98     27,917.04        27,917.04      27,917.04    2,887.93




UST Form 101-13-FR-S (9/1/2009)
Case 13-28865        Doc 71      Filed 10/18/18     Entered 10/18/18 09:48:15              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $27,917.04         $27,917.04            $2,887.93
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $27,917.04         $27,917.04            $2,887.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $56,858.71          $9,719.09               $0.00


 Disbursements:

         Expenses of Administration                             $1,970.94
         Disbursements to Creditors                            $40,524.06

 TOTAL DISBURSEMENTS :                                                                      $42,495.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
